Citation Nr: 1729874	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 6, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  In the April 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from February 20, 2008.  The RO also denied service connection for obstructive sleep apnea. 

During the pendency of the appeal, in a June 2010 rating decision, the RO increased the evaluation for PTSD to 50 percent effective from January 31, 2008.  In a December 2014 rating decision, the Portland RO increased the evaluation for PTSD to 70 percent effective from May 6, 2011.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation for PTSD remains on appeal.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010 and at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.   The Veteran and his representative testified that they wished only to present testimony with respect to the issue of sleep apnea.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any evidence during that time.  Transcripts of those hearings have been associated with the claims file.  

In an October 2016 decision, the Board dismissed the issue of entitlement to service connection for a dental disorder and denied entitlement to service connection for asbestosis.  In addition, the Board remanded the issues of entitlement to higher evaluations for PTSD and entitlement to service connection for obstructive sleep apnea for additional development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into account those electronic records. 

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to psychiatric symptoms, but has not resulted in total occupational and social impairment.



CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent evaluation for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned an initial 50 percent evaluation for PTSD prior to May 6, 201,1 and a 70 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 70 percent for PTSD during the entire period on appeal.  However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 70 percent for PTSD.

Under the rating criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

In this case,  February 2008 VA treatment report noted that the Veteran experienced nightmares, hypervigilance, exaggerated startle response, intrusive recollections, flashbacks, and anger management problems.   A mental status examination revealed that the Veteran was neatly dressed and groomed, pleasant, and calm.  His mood and affect were mildly anxious, his thinking was linear, and his insight and judgment were intact.  He did not endorse suicidal or homicidal ideation.  

A November 2008 statement from the Veteran's spouse attests to his sleep impairment, severe mood swings, flashbacks, and social isolation.  The Veteran also provided a statement discussing his PTSD symptoms, including nightmares, flashbacks,  mood swings, rage, memory problems, hypervigilance, and difficulties with social relationships. 

A March 2009 VA examination diagnosed the Veteran with PTSD and a mood disorder NOS secondary to PTSD.  He reported having symptoms of depression, anxiety, occasional panic attacks, crying spells, obsession with order, mood swings, suicidal ideation, avoidance of crowds, nightmares, irritability, poor short-term memory, distrust of others, little motivation, severe anger outbursts occasionally resulting in screaming and breaking things, hypervigilance, and startle response.   He stated that he had very few leisure activities.  The Veteran indicated that he worked for the same employer for the past decade, but was transferred a great deal for work and argued with people.  In addition, he reported that he missed work about once every two to three weeks because of some emotional problems.   The Veteran also reported being married three times; however, he stated that he had a very strong relationship with his wife and that his three children turned out well.  T Veteran appeared depressed, moody, and cynical.  His thought process was logical, coherent, and relevant, and he was articulate, well dressed, and well groomed.  He was also oriented to time, place, person, and situation.  His affect was at times somewhat somber, but later became cheerful.  His concentration was good.  The examiner assigned a GAF of 60 and noted that objective testing administered during the examination suggested the likelihood of the Veteran had exaggerated at least some symptoms.   The examiner determined that the Veteran's primary problems were mood instability, anger, and poor choices in relationships. 

In a September 2009 statement, the Veteran reported that his job had changed to a more a limited role in management due to his concentration issues.  He also indicated that he was experiencing panic attacks two to three times per week, problems with concentration, and suicidal ideation without a plan to follow through with the act.  He had taken more frequent time off from work due to his mood swings and chronic depression.   The Veteran stated that his wife was his only social relationship. 

A May 2010 VA examination revealed reduced reliability and productivity due to PTSD.  The examiner noted that the Veteran's overall mental health functioning appeared to have deteriorated slightly since the last examination, which was probably due to a combination of job difficulties over the past year as well as his daughter and her family moving into his house.  The Veteran was assigned a GAF of 52.  A mental status examination reflected that the Veteran's speech, communication, and thought processes were normal.  His insight, eye contact, grooming, hygiene, and posture were fair.  His psychomotor activity was restless, and his recent memory showed some deficits.  The Veteran was found to be cooperative, but apathetic.  His thought processes were clear, logical, linear, coherent, and goal-directed, but his thought content was notable for intrusive memories.  The Veteran's mood was also dysphoric, and his affect was mood congruent.   Although he denied having homicidal ideation, the Veteran admitted to suicidal thoughts more often than not within the past month.  

In February 2011, the Veteran was hospitalized for PTSD at the VA Medical Center.  He was admitted to the emergency room with his wife with concerns about worsening depression and passive suicidal thoughts due to multiple psychological stressors.  His GAF score on admission was 30, and his GAF at discharge was 55.  However, the Veteran was psychiatrically stable at discharge, without suicidal ideation, and his wife confirmed that the guns in their home had been removed. 

A May 2011 VA examiner stated that the Veteran's PTSD symptoms resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The Veteran reported flashbacks, nightmares, sleep impairment, depression, anxiety, and hypervigilance.   He also stated that he has had frequent suicidal thoughts in the past, but never attempted to kill himself.  He denied having any current suicidal thought, intent, or plan.  The examiner also noted that the Veteran's PTSD symptoms limited his social interactions and leisure pursuits and caused isolation, depression, and extreme interpersonal difficulties.  Moreover, his mental health issues were reported to have placed a strain on his marriage and affected his relationships with family members.  The Veteran was still employed at the time of the examination, but he stated that he would most likely be fired for not meeting his supervisor's expectations.   He was further noted to experience anhedonia and did not like to pursue social activities; he socially isolated himself and had no desire to interact with people.   The examiner indicated that the Veteran's depression affected his concentration and motivational levels at work.   He did not have impairment in thought process or communications and was not delusional.  He was also able to maintain minimal personal hygiene and other basic activities of daily living.  The examiner indicated that the Veteran's PTSD symptoms were severe enough to interfere with occupational and social functioning and that his prognosis was guarded given the chronicity, severity, and duration of his PTSD symptoms.  Additionally, the examiner determined that the Veteran's symptoms were pervasive and negatively impacted most functional domains, including employment and family relationships. 

A March 2014 VA examination found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had depressive symptoms related to his marriage and that he had suicidal thoughts in the past related to his marital problems.  However, the Veteran denied having current suicidal ideation or intent during the examination.   The Veteran stated that he was no longer working for his past employer and reported that he had missed two weeks of work in 2011 when he was psychiatrically hospitalized due to difficulty coping with his marriage and his job.  The Veteran reported that he was unable to work due to a combination of physical problems as well as his difficulty being around others.  In addition, he reported that he was living with his sister after separating from his wife of seven years; he had divorced and then remarried his first wife.  The Veteran described himself as socially isolated.  His PTSD symptoms included irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, hypervigilance, sleep disturbance, depressed mood, anxiety, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.   The examiner stated that the Veteran was capable of working at a sedentary job in a loosely supervised situation requiring little interaction with the public.   The Veteran was oriented to person, place, time, and purpose.   His thoughts were logical and goal-directed, and there were no hallucinations, delusions, or preoccupations.  The Veteran's affect was reported to be constricted, and his mood was neutral. 

A December 2016 VA examination found the Veteran to have occupational and social impairment with deficiencies in most areas such as work, family/social relations, thinking, and mood.   He reported experiencing symptoms of depressed mood, anxiety, sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran did not endorse panic attacks or continuous depression, but did report having near continuous anxiety.   In addition, he indicated that he periodic difficulty sustaining the attention that was required for task completion, but was able to complete household chores and manage money.  The Veteran reported that he was no longer married and continued to live with his sister with whom he had a good relationship.  He stated that he was able to travel to visit his children and grandchildren.  With regard to employment, the Veteran stated that he had stopped working because his job was eliminated; however, he further stated that, during his employment, he was verbally counseled for not completing projects on time.  Moreover, he indicated that he got along well with others and missed no time from work due to mental health issues.  A mental status examination showed that the Veteran was well groomed, oriented to person, place, time, and purpose.  His thoughts were logical and goal-directed, and there were no hallucinations or delusions noted.  His affect was within normal limits, and his mood was reported to be moderately anxious.  The Veteran's attention and memory were grossly intact. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to a 70 percent evaluation for his PTSD throughout the appeal period.  The evidence reflects that the frequency, severity, and duration of the Veteran's PTSD symptoms throughout the appeal period have produced significant occupational and social impairment, which more nearly approximates the criteria for a 70 percent rating.  Given the Veteran's psychiatric symptoms including anger with impaired impulse control, chronic anxiety and depression, suicidal thoughts, social isolation, low motivation, mood swings, and difficulty maintaining social and work relationships, the Veteran's disability picture more nearly approximates the criteria of 70 percent disability rating throughout the appeal.  Accordingly, the Board finds that a disability rating of 70 percent for the entirety of the appeal is warranted.   

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD at any point during the appeal period, but concludes that he does not meet the rating criteria.  The evidence of record does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms and that he is currently unemployed.  However, throughout the appeal period, the Veteran has not been shown to have total occupational or social impairment.

With respect to occupational impairment, the Veteran reported missing time from work and being counseled while he was employed.  However, he told the March 2014 VA examiner that he was unable to work due to a combination of physical problems in addition to his difficulty being around others.  The examiner concluded that the Veteran was capable of working in a sedentary job in a loosely supervised situation requiring little interaction with the public.  Moreover, the Veteran told the December 2016 VA examiner that he had actually stopped working because his job was eliminated.  Thus, the evidence does not show that the Veteran has total occupational impairment as a result of his service-connected PTSD.

Nevertheless, even assuming that the Veteran has total occupational impairment due to his PTSD, the evidence does not show that he has total social impairment.  The Board does acknowledge that the Veteran has reported difficulties with social relationships, social isolation, and being divorced; however, he has still maintained some relationships.  Indeed, he told the December 2016 VA examiner that he lived with his sister and had a good relationship with her.  He also reported that he traveled to visit his children and grandchildren.  Thus, although he has had a degree of social impairment, the evidence shows that the Veteran has maintained some relationships with family and throughout the appeal period.  As such, it cannot be said that the Veteran has had total social impairment.

In addition, the May 2010 and March 2014 VA examiners stated that the Veteran's resulted in occupational and social impairment with reduced reliability and productivity, and the May 2011 and December 2016 VA examiners found that his PTSD resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  Such findings correspond to 50 percent and 70 percent evaluations.  None of the VA examiners found that his PTSD was productive of social and occupational impairment.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 30 (at the time of his admission to a hospital on one occasion) to 60.  A GAF score of 21 to 30 suggests that behavior is considerably influenced by delusions or hallucinations, that there is serious impairment in communications or judgment, or that that there is an inability to function in almost all areas.  A GAF score of 31 to 40 reflects that there is some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  A GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.   A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  Nevertheless, the Board notes that GAF scores assigned are but one factor for consideration in a rating.  Thus, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Subject to the law and regulations governing the award of monetary benefits, a 70 percent evaluation for PTSD, but no higher, is granted throughout the appeal period.


REMAND

In October 2016, the Board remanded the case, in pertinent part, to obtain a medical opinion as to whether the Veteran's sleep apnea was related to his military service or was caused or aggravated by his service-connected PTSD.  The Veteran was subsequently afforded a VA examination in December 2016 at which time the examiner addressed secondary service connection.  However, she did not discuss whether the Veteran's sleep apnea may be directly related to service, to include his reported symptomatology therein.  Thus, in order to ensure compliance with the prior remand directives, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the December 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

It should be noted that the Veteran is legally presumed to have been sound at service.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has sleep apnea that manifested in service or is otherwise causally or etiologically related thereto.  In so doing, the examiner should address the Veteran's assertions that his symptoms began in service.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran currently has sleep apnea that was either caused by or aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


